UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1549


DORIAN HADDOCK,

                  Plaintiff – Appellant,

          v.

TRIBUTE PROPERTIES,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.  Louise W. Flanagan,
Chief District Judge. (4:09-cv-00080-FL)


Submitted:   July 27, 2010                  Decided:   August 5, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Dorian Haddock, Appellant Pro Se. Michael Murchison, MURCHISON,
TAYLOR & GIBSON, PLLC, Wilmington, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dorian       Haddock        appeals          the     district         court’s       order

accepting       the    recommendation              of     the     magistrate            judge      and

granting    defendant’s          motion       to    dismiss.            The       district      court

referred this case to a magistrate judge pursuant to 28 U.S.C.A.

§ 636(b)(1)      (West     2006     &    Supp.          2010).         The    magistrate        judge

recommended       that    relief        be    denied        and    advised          Haddock      that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.

            The       timely       filing          of     specific           objections       to     a

magistrate       judge’s      recommendation               is     necessary         to     preserve

appellate review of the substance of that recommendation when

the     parties       have     been          warned        of     the         consequences          of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);    see     also     Thomas          v.     Arn,    474        U.S.   140     (1985).

Haddock has waived appellate review by failing to file specific

objections       after    receiving          proper        notice.            Accordingly,          we

affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions         are   adequately             presented          in   the     materials

before    the    court     and     argument         would        not    aid       the    decisional

process.

                                                                                           AFFIRMED

                                                2